DETAILED ACTION

In Applicant’s reply filed 11/24/2020, claims 1, 4, 5, 7-9, 11 are amended. Claims 1, 2, 4, 5, 7-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson (US 8,833,499), alone.

Regarding claim 1, Rawlinson teaches: an electrified vehicle, comprising:
a frame (see the vehicle frame elements in Figs. 2-4; the frame includes rocker elements 401); 
a battery support structure (including element 1203) mounted to the frame; 
a battery pack (modules 701) supported by the battery support structure; and 

wherein the battery support structure is a metallic platform (see column 8, lines 58-60) that is a completely separate component from an enclosure assembly of the battery pack (see Fig. 15). 
Relevant elements are best shown in Figs. 4, 7, 11, and 15).   The enclosure assembly is the outer part of element 701, which encloses cells 901; see Figs. 9, 10. 
Rawlinson further teaches battery support structure is mechanically coupled to the vehicle frame (see column 8, line 65, through column 9, line 3). Rawlinson fails to specifically elaborate on how the battery support structure is coupled to the frame for the relied upon embodiment (the relied upon embodiment is the embodiment having support structure 1203; see Fig. 15). However, it is noted that additional embodiments taught by Rawlinson, such as the embodiment shown in Fig. 4, utilize bolts (see how bolts 409 are used couple the battery assembly to the frame/undercarriage in Fig. 4).  Those having ordinary skill in the art would understand that Rawlinson’s disclosure at least implicitly suggests the embodiment having battery support structure (1203) would be connected to the frame in the same manner as disclosed in other embodiments (specifically, via the fasteners 409).  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Rawlinson’s battery support structure mechanically coupled to the vehicle frame by a plurality of fasteners (bolts), as suggested by Rawlinson’s own disclosure; the motivation being: bolts are well-known in the art for selectively providing a secure connection; bolts are also simple to install and remove, which provides ease of maintenance/repair.

Regarding claim 2, Rawlinson further teaches: wherein the frame includes a first rail, a second rail, and a cross member extending between the first rail and the second rail, and the battery pack is at least partially between the first rail and the second rail. These frame features are best shown in Fig. 3. 

Regarding claim 4, Rawlinson further teaches: wherein a gap extends between a tray of the enclosure assembly and the battery support structure. See Fig. 15. 

Regarding claim 7, Rawlinson further teaches: wherein the plurality of fasteners are bolts (409) or screws.  See Fig. 4. 

Regarding claim 14, Rawlinson further teaches: a plurality of isolators mounted between the battery pack and the battery support structure. Each isolator corresponds to a part of isolating layer 1501 having one of the projections 1503, shown in Fig. 15. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson, as applied to claim 1, above, in further view of Hokazono (US 9,758,029).

Regarding claim 5, Rawlinson fails to describe the specific shape of the metallic platform. Hokazono teaches a platform/battery support structure (30) which includes an outer frame (see the raised outer lateral sides of element 30) and a plurality of beams (formed by corrugations in portion 32) that connect between members of the outer frame. See Fig. 1. Before .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson, as applied to claim 1, above, in further view of Jackson (US 2016/0226041).

Regarding claim 15, Rawlinson fails to disclose: wherein the electrified vehicle is a battery electric pickup truck. Jackson teaches an electrified vehicle being an electrified pickup truck. See Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the electrified vehicle from Rawlinson as a battery electric pickup truck, as suggested by Jackson; the motivation being: pickup trucks have large hauling capacity.

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant's remarks filed 11/24/2020 have been fully considered.

The Examiner agrees that, because claims 9 and 11 are in independent form, claims 9-11 are allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/Primary Examiner, Art Unit 3618